Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the restriction response of December 2, 2021.
 Claims 1-13 and 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 2, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claims of 14-16 and 19:

Regarding Claim 14 and 15:

“High” is not defined in the claims nor is it defined in the Specification.
“Sponsor” is not defined in the claims nor is it defined in the Specification.  The Examiner would like to point out the Specification uses the wording, “…and the like…” to describe what constitutes a sponsor.

Regarding Claim 16:
“Experts…and the like…” is not defined in the claims nor is it defined in the Specification. The Examiner would like to point out the Specification uses the wording, “…and the like…” to describe what constitutes an expert.

Regarding Claim 19:
“Realistic” is not defined in the claims nor is it defined in the Specification.  
“Convectional” is not defined in the claims nor is it defined in the Specification.
“And the like” is not defined in the claims nor is it defined in the Specification.

Claims 17-18 and 20-24 are rejected for their dependence on claim 14.











Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 14-24 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Specifically, claim 14 is directed to the abstract idea of a mental process and organizing human activity. 
 

Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claim 14 when “taken as a whole,” are directed to the abstract idea of a mental process and organizing human activity.

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claim 14 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above claim falls within a mental process and organizing human activity and thus, the claims are directed to an abstract idea under the first prong of Step 2A.)

Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  Such as, “…server…computing module…occupational database…”

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) as well-understood, routine, conventional. (MPEP 2106.05(d))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.

As a result, Examiner asserts that claims 15-24 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:

Claim 14 does not include any limitations amounting to significantly more than the abstract idea, alone. Claim 14 does include various elements that are not directed to the abstract idea.  These elements include, “…server…computing module…occupational database…”

 These amounts to generic computing elements performing generic computing functions and a high level of generality.

In addition, Fig.1-2 of the Applicant’s specifications detail any combination of a generic computer system program to perform the system.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claims 15-24 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claim 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Siimes (US Pub. No. 2013/01644720) (hereinafter, Siimes) in view Docherty (US Pub. No. 2021/0056957) (hereinafter, Docherty) in further view of Kim (KR 2016/0080515) (Hereinafter, Kim) in view of Brouwer (US Pub. No. 2015/0066559) (hereinafter, Brouwer) in view of Bartholomew (WO 2015/039208) (Bartholomew).

As per claim 14:
Siimes teaches, 
A method for a personalized career counselling provided to a plurality of users comprises step of: 
(Abstract)

receiving and registering a plurality of data fields provided by said plurality of users; 
(paragraph 59, noting “…By learning one's own personality type and that of others, one can begin to realize his/her strengths, tendencies, talents and limitations…”; Examiner Noting: the prior art inventions utilizing the Myers Briggs Testing Methodology that generates a user profile out of the 16 human profiles)


(paragraph 59, see above notations)

providing a plurality of questions retrieved from a server to determine at least one suitable career option generated for said at least one user based on a computation performed by a computing module of said server and analysis of answers received from said plurality of users; 
(paragraph 59-61, noting on 59 “…This step also preferably puts an emphasis on priorities, with exercises and techniques that grade and gage life priorities and the connection between career choice and life priorities…”)

matching analysis of answers received for said plurality of questions with data stored in an occupational database of said server; 
(paragraph 56 teaching by example)

Siimes does not teach, however, Docherty does teach,
monitoring usage of said system by said plurality of users and sending reminder to at least one user to answer said plurality of questions; 
(paragraph 72, noting “…The interface may prompt a user to provide an answer to a question relating to a particular subject…”)

Siimes teaches about a prior art system for assisting students in career choices.  (See, Overall and Abstract)  Docherty teaches about a prior art system for assisting students in assessing their capabilities.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Docherty within the invention of Siimes with the motivation of effectively directing students to appropriate career choices.   

and providing additional provision to said plurality of users to view analysis by retrieving past historical trend data; 
(paragraph 38, noting “…‘Narrowing steps may include other criteria besides just priorities, outside data on industries and disciplines, depending on what makes sense to incorporate into the program. Fourth, outside industry trending data, growth of industry data, discipline trending data, 

Siimes/Docherty does not teach; however, Kim does teach, 
facilitating communication between said one or more users with said plurality of experts in a chat room with high security; 
(Noting 112 2nd rejection of “high”; see, middle of page 5, noting “…In the mentoring step, the user directly talks with a senior or an expert engaged in the desired career and a chat room is opened in the server through a chat module of the server…”)

Siimes teaches about a prior art system for assisting students in career choices.  (See, Overall and Abstract) Docherty teaches about a prior art system for assessing student capabilities. Kim teaches about a prior art system for assisting in career opportunities and advancement. (See, Overall and Abstract) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Kim within the invention of Siimes/Docherty with the motivation of solving the same problem, namely effectively directing users to appropriate careers. 

Siimes teaches,
providing developmental support to said one or more users by said plurality of experts based on said plurality of data fields filled for said personalized career counselling; 
(paragraph 56 teaching by example)

Siimes/Docherty/Kim do not teach, however, Brouwer does teach,
receiving a plurality of sponsor data by a plurality of sponsors to be viewed by said plurality of users; 
(paragraph 76-77, noting “… Sponsor ads 210 may include varied content in various singular and/or multi-media forms (text, images, video and the like), such as calendar items for displaying on a user's calendar, tools for the tool pallet, chat room displayed content, editorial content, and other content….”)


(paragraph 78, noting “…Tools and worksheets 214 may include calendar functionality that may allow for college admissions, counselor or other users to engage individual users by invitations to events (such as college nights, campus tours, college fairs, testing deadlines, and the like) and/or supplying deadline or date information for admissions….”

Siimes teaches about a prior art system for assisting students in career choices.  (See, Overall and Abstract)  Docherty teaches about a prior art system for assessing students’ capabilities.  Kim teaches about a prior art system for assisting in career opportunities and advancement. (See, Overall and Abstract) Brouwer teaches a prior art system for assisting students in college and career planning. (See, Overall and Abstract) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of  Brouwer within the invention of Siimes/Kim/Docherty with the motivation of solving the same problem, namely effectively directing students to appropriate careers.

Siimes/Docherty/Kim/Bouwer do not explicitly teach; however, Bartholomew does teach,
wherein, a plurality of sponsor purchase credits is utilized by said plurality of sponsors by allocating one or more sponsor purchase credits on said one or more strategic marketing campaigns.(page 19, lines 1-5, noting “…Sponsor purchases of credited cooperate with tiered discount levels and/or array of plurality of actions and credits per action to promote user and sponsor engagement with each other and with the system…”) 
Siimes teaches about a prior art system for assisting students in career choices.  (See, Overall and Abstract) Docherty teaches about a prior art system for assessing students’ capabilities.  Kim teaches about a prior art system for assisting in career opportunities and advancement. (See, Overall and Abstract) Brouwer teaches a prior art system for assisting students in college and career planning. (See, Overall and Abstract) Bartholomew teaches allowing sponsors to pay for advertisements. (See, Overall and Abstract) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Bartholomew within 
As per claim 19,
Siimes teaches,  
The method as claimed in claim 14, wherein said plurality of questions is based on a plurality of category abilities and said plurality of category abilities is selected from anyone of a plurality of realistic category, a plurality investigative category, a plurality social category, a plurality artistic category, a plurality enterprise category, a plurality convectional category and the like and said plurality of questions are provided to said plurality of users in a survey form.(paragraph 59-61)

Allowable Subject Matter
Claims 15-18 and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and have overcome the 112 2nd rejection and the 101 rejection. 

The following publications are cited as significant to the present invention, but not relied on prior art:
Schwartz: WO2007/089920
Hearon- US 2020/00364671
Hardy- US 2018/0365619
Kenthapadi-US 2018/0137589
Heyske- US 2005/0096973


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623